Case 2:93-cv-40530-AJT-APP ECF No. 605, PageID.6659 Filed 03/31/21 Page 1 of 15




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


 JOSEPH GOLDEN, ET AL.,
                                                     Case No. 93-cv-40530
                Plaintiffs,
                                                     SENIOR U.S. DISTRICT JUDGE
                    v.                               ARTHUR J. TARNOW

 KELSEY HAYES CO, ET AL.,                            U.S. MAGISTRATE JUDGE
                                                     ANTHONY J. PATTI
               Defendants.
                                        /

     ORDER ADOPTING REPORT AND RECOMMENDATION [599]; OVERRULING
 PLAINTIFF’S OBJECTIONS TO REPORT AND RECOMMENDATION [601]; GRANTING
 IN PART AND DENYING IN PART PLAINTIFF’S MOTION TO REINSTATE ITS MOTION
           TO ENFORCE THE GOLDEN SETTLEMENT AGREEMENT [587]

         The cases at issue arose from three separate class actions between Defendant

 and some of its retirees, former employees and/or their surviving spouses.

 Ultimately, settlement agreements were reached which guaranteed, inter alia, that

 health care benefits would be fully paid by Defendant, and provided to Plaintiffs for

 life.

         Before the Court is Plaintiffs’ Motion to Reinstate Motion to Enforce

 Settlement Agreement [587] filed on August 29, 2019. Defendant TRW filed a

 Response [588] on September 12, 2019. Plaintiffs filed a Supplemental Brief [594]

 on February 3, 2020. The Magistrate Judge held a hearing on the Motion [587] on

 April 22, 2020. Both parties filed a joint Supplemental Brief [598] filed on April 29,

                                      Page 1 of 15
Case 2:93-cv-40530-AJT-APP ECF No. 605, PageID.6660 Filed 03/31/21 Page 2 of 15




 2020. On May 15, 2020, the Magistrate Judge issued a Report and Recommendation

 (“R&R”) [599] granting Plaintiffs’ request for discovery and recommending that the

 Court grant in part and deny in part Plaintiffs’ Motion [587]. Plaintiffs filed

 Objections [601] to the R&R on May 29, 2020. TRW filed a Response [603] to

 Plaintiffs’ Objections [601] on June 12, 2020.

       For the reasons stated below, the R&R [590] is ADOPTED; Plaintiffs’

 Objections [601] are OVERRULED; and Plaintiffs’ Motion to Reinstate Motion to

 Enforce Settlement Agreement [587] is GRANTED in part and DENIED in part.

                    FACTUAL AND PROCEDURAL BACKGROUND

       The Court adopts the facts of this case as set forth in the R&R:

             A. Factual and Procedural Background

             “As explained in the Court’s November 8, 2016 order granting
             Plaintiff’s motion to enforce settlement and denying their motion
             for contempt: ‘The cases at issue arose from three separate class
             actions between [TRW] and some of its retirees, former
             employees and/or their surviving spouses. Ultimately, settlement
             agreements were reached which guaranteed, inter alia, that
             health care benefits would be fully paid by [TRW], and provided
             to Plaintiffs for life.’” (ECF No. 590, PageID.6324-6325)
             (quoting ECF No. 531, PageID.4377).) In its Final Judgment, the
             Court ordered TRW to “comply with the terms of the Settlement
             Agreement,” and retained “continuing jurisdiction over all
             parties hereto for the purposes of enforcing and administering the
             Settlement Agreement.” (ECF No. 414, PageID.14, 16.) The
             instant motion is brought solely by the Golden Retiree
             Committee (Golden) on behalf of the Gunite Class Members.




                                     Page 2 of 15
Case 2:93-cv-40530-AJT-APP ECF No. 605, PageID.6661 Filed 03/31/21 Page 3 of 15




            1. Motion to Enforce

            On November 17, 2017, Golden filed a motion to enforce the
            Golden Settlement Agreement, which requires TRW’s
            compliance with the Gunite Health Care Benefit Plan. (ECF No.
            535, PageID.4422.) In so doing, it alleged that the Gunite Plan
            contains a Basic Hospital Medical Surgical Plan with no lifetime
            maximum limit on expenses for services rendered, as well as a
            supplemental Major Medical Plan with a $50,000 lifetime
            maximum limit on expenditures. According to these plaintiffs,
            TRW breached the Gunite Plan and, thus, the Golden Settlement
            Agreement, by applying the Major Medical lifetime maximum to
            expenses for services rendered to Mr. S, a Golden Class Member,
            that should have been covered under the Basic HMS Plan. (ECF
            No. 535, PageID.4423, 4442.) To remedy the alleged breach,
            Golden requested that the Court enter an injunction requiring
            TRW to: (1) comply with the Golden Settlement Agreement; (2)
            respond to discovery requests seeking information regarding the
            extent of the violation; and (3) pay attorney fees and costs. (ECF
            No. 535, PageID.4424-4425.)

            On January 11, 2018, following a telephonic status conference
            the day before, during which TRW acquiesced to Golden’s
            interpretation of the Gunite Plan—that the lifetime maximum
            limitation does not apply to services covered by the Basic HMS
            Plan (ECF No. 554-2, PageID.5698-5700)—the Court entered an
            order holding the motion to enforce the settlement agreement
            (ECF No. 535) in abeyance pending TRW’s resolution of the
            issues raised within 60 days (ECF No. 543; ECF No. 554-2,
            PageID.5706). At the telephonic status conference, TRW’s
            counsel informed the Court that TRW had directed Meritain, its
            benefits administrator, to correct the claims Mr. S had submitted
            after December 2017 that should not have been subject to the
            lifetime maximum, and to “go back through all of the other
            members of the class and recalculate those claims if there were
            any that were denied because of this lifetime maximum benefit.”
            (ECF No. 554-2, PageID.5699-5700.) In response, Golden’s
            counsel clarified that six or seven Gunite Class Members beyond
            Mr. S had claims for services denied due to the “application of


                                    Page 3 of 15
Case 2:93-cv-40530-AJT-APP ECF No. 605, PageID.6662 Filed 03/31/21 Page 4 of 15




            this lifetime maximum from major medical to basic medical.”
            (ECF No. 554-2, PageID.5700-5701.)

            Nearly five months later, on June 8, 2018, TRW’s counsel wrote
            to the Court to report its progress on addressing the issues raised
            in Golden’s motion to enforce the settlement agreement and
            discussed in the Court’s January 11, 2018 order. (See ECF No.
            549.) She indicated in the letter that Meritain had undertaken a
            review to ensure that no claims for services rendered under the
            Basic HMS Plan would be denied under, or subject to, the
            lifetime maximum benefit limitation, and stated:

                  In order to adjust properly any claims that are
                  affected by TRW’s decision not to interpret the
                  Basic Plan as requiring a Lifetime Maximum
                  Benefit Limit, Meritain also has to determine
                  whether any claims should be transferred from the
                  Major Medical Plan to the Basic Plan. To do that,
                  Meritain must review each claim, and each total in
                  the two Plans for each of the seven Retirees who
                  “bumped up” against the maximum as previously
                  interpreted to apply to the Basic Plan. If such a
                  claim in fact should be covered under the Basic Plan
                  and not the Major Medical Plan, that claim has to be
                  transferred and applied to the unlimited Basic Plan.
                  If that transfer then means that the retiree no longer
                  has exceeded the maximum limit under the Major
                  Medical plan, previous claims must be adjusted and,
                  if appropriate, covered when, in the past, they
                  exceeded the Major Medical limit.

            (ECF No. 549, PageID.5551-5552.)


            2. The 2018 motion to vacate

            Apparently unsatisfied with TRW’s progress, on July 6, 2018,
            Golden filed a motion to vacate the Court’s January 11, 2018
            order holding the original motion to enforce the settlement


                                    Page 4 of 15
Case 2:93-cv-40530-AJT-APP ECF No. 605, PageID.6663 Filed 03/31/21 Page 5 of 15




                  agreement (ECF No. 535) in abeyance, requesting that the Court
                  enter an order:

                         (1) compelling TRW to immediately process all
                         claims improperly processed under the Major
                         Medical Plan and therefore wrongly applied to the
                         lifetime maximum; (2) enjoining TRW from doing
                         so in the future; (3) compelling TRW to recalculate
                         the lifetime maximum for each Class Member; (4)
                         compelling TRW to provide documentation
                         verifying compliance with the Gunite Plan
                         Settlement Agreement, and above orders; (5)
                         compelling TRW and Meritain to produce
                         documents in response to the attached subpoena1;
                         and (6) awarding reasonable attorney fees and costs.
                         (ECF No. 554, PageID.5668.)

                  However, following another status conference, the Court entered
                  an order on September 19, 2018, noting that Golden had agreed
                  to withdraw, without prejudice, its original motion to enforce the
                  settlement agreement (ECF No. 535) and, accordingly, denying
                  as moot Golden’s motion to vacate the order holding that original
                  motion in abeyance. (ECF No. 571, PageID.5926.) These actions
                  were taken based on TRW’s assurance that it would “provide
                  Plaintiffs with the Protected Health Information (‘PHI’) related
                  to their lifetime maximum benefits’ claims within 40 days of the
                  entry” of the Court’s order. (ECF No. 571, PageID.5925-5926)
                  (emphasis in original). Both parties agree that TRW provided
                  some responsive documents on November 2, 2018. (See ECF No.
                  587, PageID.6161; ECF No. 588, PageID.6287.)



                  3. Alleged deficiencies and non-compliance

                  On January 18, 2019, counsel for Golden wrote to TRW’s
                  counsel, outlining what Golden believed to be deficiencies with
                  TRW’s document production and, thus, proof of non-compliance

 1
     The subpoena referenced is attached as Exhibit 4 to the motion. (ECF No. 554-5.)

                                             Page 5 of 15
Case 2:93-cv-40530-AJT-APP ECF No. 605, PageID.6664 Filed 03/31/21 Page 6 of 15




            with the Gunite Plan and Golden Settlement Agreement, and
            with reimbursement of Mr. S’s claims that TRW had incorrectly
            processed. (ECF No. 587-2, PageID.6185-6196.) Specifically,
            Golden’s counsel stated, “Unfortunately, we have had to expend
            a great amount of time reviewing and interpreting the Meritain
            website as to Mr. [S], and comparing the information there with
            the Medicare EOBs we sent to you in May 2018, to determine
            what is still owed and where there are questions[,]” and “TRW’s
            production of documents showing balances owing for three of
            the four Gunite Class Members identified as hitting the Major
            Medical ‘lifetime maximum’ demonstrates that TRW is not
            serious about rectifying its mistakes[.]” (ECF No. 587-2,
            PageID.6168, 6195.)

            Counsel for TRW responded on February 2, 2019, that it would
            review with Meritain the issues raised, and the attorneys for the
            parties continued to communicate in this vein for the next several
            months. On April 12, 2019, Golden’s counsel sent
            correspondence identifying what Golden asserted to be
            improperly processed claims for two deceased Class Members,
            Mrs. R. and Mrs. N, to which TRW’s counsel responded that
            Meritain had found, adjusted, and paid additional amounts to
            providers for some of the services identified, but was still
            working through others. (ECF No. 587-4, PageID.6202.) Further,
            she identified what TRW perceived to be an issue wholly
            unrelated to the lifetime maximum, stating:

                  [Y]our letter provided information about bills from
                  doctors and providers from which Meritain has not
                  received claims; your letter is the first time that
                  certain services have been brought to the attention
                  of Meritain. Typically, without a claim (in the form
                  of an invoice from the provider), Meritain does not
                  know of the claim and cannot make a payment to
                  the provider.

            (ECF No. 587-4, PageID.6202.)

            Then on June 13, 2019, in another letter to Golden’s counsel,
            counsel for TRW explained that TRW had directed Meritain to

                                    Page 6 of 15
Case 2:93-cv-40530-AJT-APP ECF No. 605, PageID.6665 Filed 03/31/21 Page 7 of 15




            undertake exceptional measures to process claims from Mr. S for
            which Meritain had never received bills from the service
            providers. (ECF No. 587-6, PageID.6210-6212.) Further, with
            regard to Mrs. C, Mrs. R, and Mrs. N, counsel stated, “The claims
            of these three retirees were researched and patient responsibility
            has been reduced to zero, either by confirming that was the case
            or by adjusting and making an additional payment to a provider.”
            (ECF No. 587-6, PageID.6212.) Following a response in late
            June in which Golden’s counsel expressed dissatisfaction with
            TRW’s document production and processing of claims (ECF No.
            587-7, PageID.6215-6220), Golden’s counsel indicated in a July
            8, 2019 letter, that she planned to move again 8 to reinstate
            Golden’s original motion to enforce the Settlement Agreement
            (ECF No. 587-7, PageID.6226).

            B. Instant Motion

            On August 29, 2019, Golden followed through and filed the
            instant motion on behalf of the Gunite Class Members to
            reinstate its original motion (ECF No. 535) to enforce the Golden
            Settlement Agreement. (ECF No. 587.) In the attached brief,
            Golden summarizes its arguments as follows:

                  Despite repeated demands by the Retiree
                  Committee, and repeated intervention by this Court,
                  TRW still refuses to identify, reprocess and pay all
                  of [the] claims of Gunite Class Members that were
                  wrongly denied based on the wrongful application
                  of the Major Medical Plan “lifetime maximum” to
                  Basic Medical Plan benefits. TRW has continually
                  refused to provide the Retiree Committee with the
                  documents and other information it needs to
                  determine the extent of TRW’s remaining violations
                  of the Settlement Agreement. Without an Order
                  enforceable by contempt, TRW will simply
                  continue to respond piecemeal to the Retiree
                  Committee’s demands, ensuring that this matter is
                  never finally resolved.



                                    Page 7 of 15
Case 2:93-cv-40530-AJT-APP ECF No. 605, PageID.6666 Filed 03/31/21 Page 8 of 15




                   (ECF No. 587, PageID.6167.) Further, it asserts that TRW’s
                   compliance with the Settlement Agreement requires TRW’s
                   production of documents showing all claims of Gunite Class
                   Members that Meritain improperly denied and claims Meritain
                   reprocessed and paid. (ECF No. 587, PageID.6177.)

                   TRW responded on September 12, 2019, arguing that Golden’s
                   motion is based not on Meritain’s failure to reprocess claim
                   related to the lifetime maximum, as “TRW voluntarily resolved
                   the ‘lifetime maximum’ issue in Plaintiffs’ favor, and
                   reprocessed all affected claims in 2018,” but rather on arguments
                   first raised in 2019 regarding claims for services performed
                   during 2016 and 2017 that, upon investigation, “were deficient
                   in one of two ways: (1) either the provider (a doctor, for example)
                   had never sent a bill to Meritain, or (2) the provider had never
                   given Meritain any information regarding Medicare’s payment
                   as primary payer.” (ECF No. 588, PageID.6280.)2 In so doing, it
                   cites the 2019 correspondence between the parties’ attorneys,
                   outlined in detail above. (ECF No. 588, PageID.6287-6292.)
                   Thus, TRW asserts, Golden’s motion to reinstate its motion to
                   enforce the Golden Settlement Agreement should be denied
                   because: (1) “TRW is not imposing a lifetime maximum on Basic
                   Medical Plan benefits,” and the “concerns raised by [Golden’s]
                   counsel have no relation to the lifetime maximum issue”; and (2)
                   Golden has made no showing that injunctive relief is necessary
                   to prevent irreparable harm, and would be inappropriate because
                   any harm would be compensable with an award of money
                   damages. (ECF No. 588, PageID.6292-6294.)



 2
     Further, TRW states:
           In an extraordinary effort to resolve this matter, TRW asked Meritain to make an
           exception to the industry standard claims process that requires providers to submit bills to
           the insurer in order for the insurer to process [sic] payment.
                                                     ***
           Nothing in the Plans or in the parties’ settlement agreement required TRW to take these
           actions. Ignoring TRW’s extraordinary efforts, Plaintiffs have brought a motion asking
           the Court to find that TRW violated the parties’ settlement agreement. No such violation
           exists, and Plaintiffs’ motion should be denied.

 (ECF No. 588, PageID.6281.)

                                               Page 8 of 15
Case 2:93-cv-40530-AJT-APP ECF No. 605, PageID.6667 Filed 03/31/21 Page 9 of 15




            On April 22, 2020, the Court struck Golden’s reply brief (ECF
            No. 589) by text-only order for exceeding the Court’s page
            limitations, but accepted and has closely considered Golden’s
            February 3, 2020 supplemental brief in support of the motion to
            reinstate (ECF No. 594). In it, Golden adds factual assertions
            related to TRW’s actions and correspondence between the parties
            after the filing of the instant motion. Further, it states that
            although TRW produced, on October 9, 2019, 143 Explanation
            of Benefits (EOB) forms showing payments made to three
            previously unidentified Gunite Class Members as well as 103
            EOBs showing additional claim payments to Mrs. N., Mrs. R.,
            and Mrs. C, Golden had been requesting such information since
            December 2017. (ECF No. 594, PageID.6379-6380.)
            Accordingly, Golden asserts, the Court should:

                  [E]nter a precise Order requiring TRW to comply
                  with the terms of the Gunite Health Care Plan, one
                  that enjoins TRW from applying the limitations of
                  the Major Medical Plan – the annual deductible and
                  co-payment and the $50,000 lifetime maximum – to
                  the Basic Hospital, Medical and Surgical Plan; that
                  requires TRW to calculate the “lifetime maximum”
                  based only on Major Medical Plan claim payments;
                  that requires TRW to process outpatient surgery and
                  related procedures covered by the Basic HMS Plan
                  as benefits under the Basic HMS Plan; and that
                  requires that, in the future, TRW fully comply with
                  any reasonable information and documents [sic]
                  requests 11 from the Retiree Committee relating to
                  the administration of the Gunite Health Care Plan.

            (ECF No. 594, PageID.6384.) Golden also requests attorney fees,
            asserting that TRW’s alleged history of non-compliance forced
            it to file the instant motion to obtain TRW’s compliance with the
            Settlement Agreement. (ECF No. 594, PageID.6385.)

            At a hearing on April 22, 2020, Golden’s counsel indicated that
            the Court should consider the above-quoted portion of the
            supplemental brief, plus attorney fees, as the entirety of Golden’s
            requests for relief regarding the instant motion, and that Golden

                                    Page 9 of 15
Case 2:93-cv-40530-AJT-APP ECF No. 605, PageID.6668 Filed 03/31/21 Page 10 of 15




             wants a precise order in place so that if TRW violates the Golden
             Settlement Agreement, the Court may hold TRW in contempt.
             Counsel further argued that to determine the full extent of TRW’s
             non-compliance, Golden needs documents responsive to the
             November 15, 2017 subpoena issued to Meritain, which was
             attached to its July 6, 2018 motion to vacate the order holding
             Golden’s motion to enforce the settlement agreement in
             abeyance (ECF No. 554-5).

             Counsel for TRW made arguments consistent with those made in
             TRW’s response brief (ECF No. 588) – that the lifetime
             maximum issue has been resolved, and that the complaints of the
             instant motion instead relate to services for which TRW never
             received claims. Further, she objected to Golden’s discovery
             requests as overbroad and onerous.

             In response to the Court’s request at the hearing that the parties
             provide additional correspondence since the filing of the last
             pleading in February, and a stipulation as to the ten Class
             Members considered the highest “Lifetime Maximum
             Accumulators” to assist in narrowing the scope of the discovery
             requests, the parties jointly filed a supplement containing the
             information requested on April 29, 2020. (ECF No. 598.) This
             additional correspondence relates in large part to reimbursement
             for wound debridement services performed on Mr. S, for which
             TRW’s counsel provided an explanation of error and stated,
             “[G]oing forward Mr. [S’s] claims for outpatient wound
             debridement services will be processed under the Basic Plan, and
             will not be applied toward the Major Medical Plan lifetime
             maximum figure.” (ECF No. 598-2, PageID.6446; see, generally,
             ECF Nos. 598-2, 598-3, 598-4, 598-5.)

                              STANDARD OF REVIEW

       The Court’s review of objections to a Magistrate Judge’s R&R on a

 dispositive motion is de novo. 28 U.S.C. § 636(b)(1)(c). “‘[O]bjections disput[ing]

 the correctness of the magistrate’s recommendation but fail[ing] to specify the


                                    Page 10 of 15
Case 2:93-cv-40530-AJT-APP ECF No. 605, PageID.6669 Filed 03/31/21 Page 11 of 15




 findings . . . believed in error’ are too general.” Novak v. Prison Health Services,

 Inc., No. 13-11065, 2014 WL 988942, at *3 (E.D. Mich. Mar. 13, 2014) (quoting

 Miller v. Currie, 50 F.3d 373, 380 (6th Cir. 1995)). Ordinarily, objections that lack

 specificity do not receive de novo review. Mira v. Marshall, 806 F.2d 636, 637 (6th

 Cir. 1986). In addition, the Court may accept, reject, or modify any or all of the

 Magistrate Judge’s findings or recommendations. FED. R. CIV. P. 72(b)(3).

       “A plaintiff who seeks a permanent injunction must demonstrate: (1) it has

 suffered irreparable injury; (2) there is no adequate remedy at law; (3) that

 considering the hardships between the plaintiff and defendant, a remedy in equity is

 warranted; and (4) that it is in the public’s interest to issue such an injunction.”

 American Auto Ass’n v. Dickerson, 995 F.Supp.2d 753, 757 (E.D. Mich. 2014).

                                      ANALYSIS

 Objection 1: “Scope of the Injunction – Outpatient Surgery and Skilled Nursing

 Facility Benefits.” (ECF No. 601, PageID.6519).

 Objection 2: “Scope of the Injunction – The Major Medical Plan Deductible and

 Co-Insurance Payment Limitations Do Not Apply to Basic HMS Plan Benefits.”

 (ECF No. 601, PageID.6522).

       Because Objections 1 and 2 pertain to the R&R’s conclusion as to the scope

 of the injunction, the Court analyzes them together. The Magistrate Judge

 recommends that the Court enjoin TRW from applying the lifetime maximum in the


                                     Page 11 of 15
Case 2:93-cv-40530-AJT-APP ECF No. 605, PageID.6670 Filed 03/31/21 Page 12 of 15




 Major Medical Plan to claims under the Basic HMS Plan, which does not impose a

 lifetime maximum for services. The Magistrate Judge, however, does not

 recommend imposing an injunction requiring TRW to process outpatient surgery

 and related services as benefits under the Basic HMS Plan, because Golden has

 neither proven that these services are covered by the Basic HMS Plan nor shown

 that TRW breached the Settlement Agreement in regard to these services.

       Plaintiff objects and argues that (1) TRW should be required to designate

 outpatient surgery and skilled nursing as benefits under the Basic HMS Plan, and (2)

 TRW should be enjoined from applying the Major Medical Plan deductible and co-

 insurance payment limitations to the Basic HMS Plan. While the Court agrees with

 Golden’s assessment of the contents on the Basic HMS Plan (i.e. outpatient surgery

 and skilled nursing services are covered by the Basic HMS Plan, while the Major

 Medical Plan deductible and co-insurance payment limitations are not, see ECF No.

 536, PageID.4662-74), the Court concludes that the record does not support a finding

 that TRW has violated the Settlement Agreement such that an injunction regarding

 these benefits must be imposed. The Court finds that the issues that retirees and their

 spouses have experienced have stemmed from one of two problems: misapplying

 the lifetime maximum and claim processing issues.

       First, Golden has established that TRW’s imposition of the lifetime maximum

 onto services covered by the Basic HMS Plan was the impetus for most of the errors


                                      Page 12 of 15
Case 2:93-cv-40530-AJT-APP ECF No. 605, PageID.6671 Filed 03/31/21 Page 13 of 15




 complained of, including the failure to cover skilled nursing services. For example,

 TRW denied payment of Mr. S’s skilled nursing services, erroneously claiming that

 Mr. S had met his lifetime maximum benefit. Enjoining TRW from misapplying the

 lifetime benefit resolves the bulk of the complained of issues.

       Second, TRW has established that Class Member issues that were not due to

 the misapplication of the lifetime maximum were due to billing errors by Meritain.

 For example, TRW notes that Mr. S’s outpatient surgery was erroneously billed as

 non-surgical outpatient care due to how his providers billed for services. (ECF No.

 594-13, PageID.6425, 6430). After discovering the error TRW reprocessed these

 claims to be correctly covered the Basic HMS Plan. As it stands, these third-party

 errors cannot be attributed to TRW as willful violations of the Settlement Agreement

 which warrant an injunction. However, if and when Golden discovers claim errors

 that can be attributed to TRW’s violations of Settlement Agreement, it is welcome

 to seek injunctive relief from this Court. Objections one and two are overruled.



 Objection 3: “TRW Must Be Required to Pay Attorney Fees.” (ECF No. 601,

 PageID.6523).

       The Magistrate Judge recommends that this Court deny without prejudice

 Golden’s request for attorney fees, because without the benefit of the discovery just

 ordered, “the Court is unconvinced that TRW has continually failed to comply with


                                     Page 13 of 15
Case 2:93-cv-40530-AJT-APP ECF No. 605, PageID.6672 Filed 03/31/21 Page 14 of 15




 the Settlement Agreement by misapplying the lifetime maximum.” (ECF No. 599,

 PageID.6501). The Court agrees with this assessment. Without clear evidence of

 continual violations by TRW that are also not merely attributable to third party

 providers, ordering payment of attorney fees at this stage is premature.

       The last sentence of Golden’s objection says it best: “When this dispute is

 finally resolved, when all of the wrongly denied claims are finally reprocessed and

 paid, when all of the “lifetime maximum” amounts are correctly adjusted, and when

 it can be said that TRW and Meritain are correctly administering both the Basic HMS

 Plan and the Major Medical Plan, the Retiree Committee will seek the full amount

 of attorney fees reasonably expended to enforce the Settlement Agreement and

 vindicate this Court’s Final Judgment.” (ECF No. 601, PageID.6535). The Court

 welcomes Golden to do so when the discovery has substantiated its allegations of

 continual noncompliance on behalf of TRW. Until then, objection 3 is overruled.

                                    CONCLUSION

       For the reasons stated above, the R&R [599] is ADOPTED; Plaintiff’s

 Objections [601] are OVERRULED; and Plaintiff’s Motion to Reinstate its Motion

 to Enforce the Golden Settlement Agreement [587] is GRANTED            IN PART AND

 DENIED IN PART.

       Accordingly,

       IT IS ORDERED that the R&R [599] is ADOPTED.


                                     Page 14 of 15
Case 2:93-cv-40530-AJT-APP ECF No. 605, PageID.6673 Filed 03/31/21 Page 15 of 15




       IT IS FURTHER ORDERED that Plaintiff’s Objections [601] are

 OVERRULED

       IT IS FURTHER ORDERED that Plaintiff’s Motion to Reinstate its Motion

 to Enforce the Golden Settlement Agreement [587] is GRANTED in part and

 DENIED in part.

       IT IS FURTHER ORDERED that TRW is REQUIRED to comply with the

 terms of the Gunite Health Care Plan, ENJOINED from applying the $50,000

 lifetime maximum to the Basic Hospital, Medical and Surgical Plan, REQUIRED

 to calculate the “lifetime maximum” based only on Major Medical Plan claim

 payments, and ORDERED to fully comply with any reasonable information and

 document requests from the Retiree Committee relating to the administration of the

 Gunite Health Care Plan.

             SO ORDERED.



                                      s/Arthur J. Tarnow
                                      Arthur J. Tarnow
 Dated: March 31, 2021                Senior United States District Judge




                                    Page 15 of 15
